MARY'S OPINION HEADING                                           








                NO. 12-06-00094-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
DEDRICK
FONTENOT,     §          APPEAL FROM THE 
APPELLANT
 
V.        §          COUNTY
COURT AT LAW OF
 
TASHA
MARIE LEWALLEN,
APPELLEE   §          HOUSTON
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of jurisdiction
pursuant to Texas Rule of Appellate Procedure 42.3(a).  The trial court’s judgment was signed on
December 15, 2005.  Under rule of
appellate procedure 26.1(a), unless Appellant timely filed a motion for new
trial or other postjudgment motion that extended the appellate deadlines, his
notice of appeal was due to have been filed “within 30 days after the judgment
[was] signed,” i.e., January 16, 2006. 
Appellant timely filed a motion for new trial.  Consequently, the time for perfecting
Appellant’s appeal was extended until March 15, 2006.  See Tex.
R. App. P. 26.1(a).  Appellant’s
notice of appeal was  filed in this Court
on March 20, 2006.  Because the notice of
appeal was not filed on or before March 15, 2006, this Court has no
jurisdiction to consider the appeal.




            On March 21, 2006, this Court notified Appellant pursuant
to Texas Rule of Appellate Procedure 42.3(a) that his notice of appeal was
untimely.  Appellant was further informed
that unless the record was amended on or before March 31, 2006 to establish the
jurisdiction of this Court, the appeal would be dismissed.  On April 4, 2006, Appellant filed an amended
notice of appeal in this Court.  In the
amended notice of appeal, Appellant states that the original notice of appeal
was filed with the trial court on March 15, 2006 via certified mail in
accordance with Texas Rule of Civil Procedure 5 and file marked on March 17,
2006.  We have not received a file marked
copy of the notice of appeal filed in the trial court.  Moreover, Appellant has furnished no proof of
mailing to establish that the original notice of appeal was mailed to the trial
court on March 15, 2006.  Consequently,
Appellant has not shown the jurisdiction of this Court.  
            Because this Court is not authorized to extend the time
for perfecting an appeal except as provided by Texas Rules of Appellate
Procedure 26.1 and 26.3, the appeal is dismissed for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).
Opinion
delivered April 5, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)